NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSICA PETERSON,                               No.    20-35203

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01702-IM

 v.
                                                MEMORANDUM*
MARSHA MCCORKHILL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Karin J. Immergut, District Judge, Presiding

                             Submitted June 9, 2021**
                                Portland, Oregon

Before: WARDLAW, TALLMAN, and HURWITZ, Circuit Judges.

      Jessica Peterson, an Oregon state prisoner, asserted claims under 42 U.S.C.

§ 1983 against several officials of the Coffee Creek Correctional Facility after

Correctional Officer Edgar Mickles sexually abused her. Peterson obtained a default

judgment against Mickles, but the district court entered summary judgment in favor


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the remaining defendants. We affirm.

      1.     The district court did not abuse its discretion by declining to take

judicial notice of three civil cases alleging abuse at Coffee Creek. Because the civil

cases were either dismissed or settled, there were no adjudicative facts either

“generally known within the trial court’s territorial jurisdiction” or possessing

accuracy that could not “reasonably be questioned.” Fed. R. Evid. 201(b); see also

Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001).

      2.     The district court did not abuse its discretion by declining to take

judicial notice of various criminal prosecutions and news articles. Judicial notice is

required only “if a party requests it and the court is supplied with the necessary

information.” Fed. R. Evid. 201(c)(2). Peterson supplied no evidence of the

judgments for which she sought judicial notice, nor did she make any request for

judicial notice of specific adjudicative facts in those cases. She also identified no

articles for which judicial notice was sought.

      3.     The district court did not abuse its discretion in declining to consider a

deposition transcript excerpt lacking the reporter’s certification. See Orr v. Bank of

Am., NT & SA, 285 F.3d 764, 774 (9th Cir. 2002); Canada v. Blain’s Helicopters,

Inc., 831 F.2d 920, 925 (9th Cir. 1987). In any event, the exclusion of the deposition

transcript excerpt did not prejudice Peterson.       She asserts the transcript was

“corroborating evidence” of the absence of cameras in the Programs Building, where
the abuse occurred.      But, the district court found that Peterson had already

established that through her own declaration.

      4.      Peterson’s challenge to the summary judgment on her Eighth

Amendment failure-to-supervise claim fails.           Peterson first contends that

Correctional Corporal Robert Nelson, who walked in on Mickles and Peterson on

one occasion, was liable for failing to report the sexual activity he witnessed. But

Peterson provided no evidence that Nelson had official supervisory authority over

Mickles; nor did she provide evidence that Nelson induced Mickles to violate her

constitutional rights. See Lacey v. Maricopa Cnty., 693 F.3d 896, 916 (9th Cir. 2012)

(en banc).1

      5.      Peterson also claims that some of the defendants were liable for failing

to place surveillance cameras in the Programs Building. But Peterson failed to

provide evidence that these defendants either were personally involved in or were

responsible for any action or omission that led to the assault. See Lemire v. Cal.

Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074–75 (9th Cir. 2013). The mere fact

that some defendants had responsibility for facility security did not preclude

summary judgment. See Hansen v. Black, 885 F.2d 642, 645–46 (9th Cir. 1989);



1
       We decline to reach Peterson’s argument, raised for the first time on appeal,
that Nelson could be liable for failing to intercede when a fellow officer violates the
constitutional rights of a suspect or other citizen. See Tibble v. Edison Int’l, 843
F.3d 1187, 1193 (9th Cir. 2016) (en banc).
Felarca v. Birgeneau, 891 F.3d 809, 820 (9th Cir. 2018).

      6.    Peterson argues that the district court ignored evidence supporting

supervisory liability of Lieutenant Lester Kiser, Mickles’ direct supervisor. But

Peterson offered no evidence that Kiser was “personally involved in the

constitutional deprivation” or that there was “a sufficient causal connection”

between his actions or omissions and Mickles’ conduct. Lemire, 726 F.3d at 1074–

75 (quoting Lolli v. Cnty. of Orange, 351 F.3d 410, 418 (9th Cir. 2003)).


      AFFIRMED.